Exhibit 10.35


INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this Agreement) is made as of ________________ ,
2016 by and between Endo International plc, a public limited company (company
number 534814) with its registered office at First Floor, Minerva House,
Simmonscourt Road, Ballsbridge, Dublin 4, Ireland (the Company), and
_________________ (Indemnitee). This Agreement supersedes and replaces any and
all previous agreements between the Company and Indemnitee covering the subject
matter of this Agreement.
RECITALS
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
WHEREAS, capable persons have become more reluctant to serve public companies as
directors, officers or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the Company;
WHEREAS, Indemnitee is a director of the Company’s Board of Directors (the
Board) and/or an officer of the Company (or subsidiary of the Company);
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
publicly-held corporations in today’s environment and the need for substantial
protection against personal liability in order to enhance Indemnitee’s continued
service to the Company in an effective manner;
WHEREAS, the Company has determined that its inability to retain and attract as
directors and officers the most capable persons would be detrimental to the
interests of the Company, and that the Company therefore should seek to assure
such persons that indemnification and insurance coverage will be available in
the future;
WHEREAS, the Company’s articles of association (the Articles) require the
Company to indemnify and advance Expenses (as defined below) to its directors,
secretary and/or officers to the extent provided therein, and Indemnitee serves
as a director, secretary and/or officer of the Company, in part, in reliance on
such provisions in the Articles; and
WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner and Indemnitee’s reliance on the Articles, and in
part to provide Indemnitee with specific contractual assurance that the
protection promised by the Articles will be available to Indemnitee (regardless
of, among other things, any amendment to or revocation of the applicable
provisions of the Articles or any change in the composition of the governing
bodies of the Company or any acquisition transaction relating to the Company),
the Company wishes to provide in this Agreement for the indemnification of and
the advancing of Expenses (as defined below) to Indemnitee to the fullest extent
(whether partial or complete) permitted by law and as set forth in this
Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the directors’ and officers’ liability insurance
policy of the Company.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, and of Indemnitee continuing to serve the Company, the Company and
Indemnitee do hereby covenant and agree as follows:
Section 1. Definitions. As used in this Agreement:
(a) “Corporate Status” shall mean the status of a person who is or was a
director, secretary, officer, employee, trustee, agent or fiduciary of the
Company or of any other corporation, limited liability company, partnership or
joint venture, trust, employee benefit plan or other enterprise which such
person is or was serving at the request of the Company.


1

--------------------------------------------------------------------------------




(b) “Change in Control” shall be deemed to occur if and when: (i) any person
(including as such term is used in Sections 13(d) and 14(d)(2) of the 1934 Act
(as defined below)) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act (as defined below)), directly or indirectly, of shares
representing 25% or more of the combined voting power of the Company’s then
outstanding shares (not including in the shares beneficially owned by such
person any shares acquired directly from the Company), other than a trustee or
other fiduciary holding shares under an employee benefit plan of the Company, a
corporation owned directly or indirectly by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company,
or any Person who becomes such a beneficial owner in connection with a
transaction described in clause (A) of paragraph (iii) below; or (ii) during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board and any new director whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or (iii) the Company’s shareholders approve a merger, or
consolidation other than a merger or consolidation, (A) which would result in
the voting shares of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting shares of the surviving entity) at least 50% of the total voting
power represented by the voting shares of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (B) effected to
implement a recapitalization of the Company (or similar transaction) in which no
person is or becomes the “beneficial owner,” directly or indirectly, of shares
representing 25% or more of the combined voting power of the Company’s then
outstanding shares (not including in the shares beneficially owned by such
person any shares acquired directly from the Company); or (iv) the Company’s
shareholders approve a sale or disposition of all or substantially all of the
Company’s assets (in one transaction or a series of transactions) or a plan or
partial or complete liquidation, other than a sale or disposition by the Company
of all or substantially all of the Company’s assets to an entity at least 75% of
the combined voting power of the voting shares of which are owned by persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or disposition. “1934 Act” means the Securities and Exchange
Act of 1934, as amended, including the rules and regulations promulgated
thereunder.
(c) “Disinterested Director” shall mean a director of the Company who is not and
was not a party to the Proceeding (as defined below) in respect of which
indemnification is sought by Indemnitee.
(d) “Enterprise” shall mean the Company and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of the
Company as a director, officer, employee, trustee, agent or fiduciary.
(e) “Expenses” shall mean all expenses and liabilities, including judgments,
fines penalties, interest, amounts paid in settlement with the approval of the
Company, reasonable attorneys’ fees, retainers, court costs, transcript costs,
fees of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, any federal,
state, local, foreign or other taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, penalties arising
from breaches of Part 4 of Title I of ERISA and related taxes under the United
States Internal Revenue Code of 1986, as amended, and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding. Expenses also
shall include (i) Expenses incurred in connection with any appeal resulting from
any Proceeding, including without limitation the premium, security for, and
other costs relating to any cost bond, supersede bond, or other appeal bond or
its equivalent, and (ii) Expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise. The parties agree that for the purposes
of any advancement of Expenses for which Indemnitee has made written demand to
the Company in accordance with this Agreement, all Expenses included in such
demand that are certified by affidavit of Indemnitee’s counsel as being
reasonable shall be presumed conclusively to be reasonable.
(f) “Independent Counsel” shall mean a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past three (3) years has been, retained to represent: (i) the


2

--------------------------------------------------------------------------------




Company or Indemnitee in any matter material to either such party (other than
with respect to matters concerning Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel and to fully indemnify such counsel against any and all
expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.
(g) “Proceeding” shall mean any threatened, asserted, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative legislative, or
investigative (formal or informal) nature, including any appeal therefrom, in
which Indemnitee was, is or will be involved as a party, potential party,
non-party witness or otherwise by reason of the fact that Indemnitee is or was a
director, officer, employee, trustee, agent or fiduciary of an Enterprise, or by
reason of anything done or not done by Indemnitee in any such capacity, by
reason of any action taken by him/her or of any action on his/her part while
acting pursuant to his/her Corporate Status, in each case whether or not serving
in such capacity at the time any liability or Expense is incurred for which
indemnification, reimbursement, or advancement of Expenses can be provided under
this Agreement. If Indemnitee reasonably believes in good faith that a given
situation may lead to or culminate in the institution of a Proceeding, such
situation shall be considered a Proceeding under this paragraph.
(h) “Reviewing Party” shall mean any appropriate person or body consisting of a
member or members of the Board or any other person or body appointed by the
Board who is not a party to the particular Proceeding for which Indemnitee is
seeking indemnification, or Independent Counsel.
Section 2. Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 2 if Indemnitee
was, is, or is threatened to be made, a party to, a witness or other participant
in any Proceeding, other than a Proceeding by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 2, Indemnitee shall be
indemnified to the fullest extent permitted by applicable law, as soon as
practicable but in any event no later than thirty (30) days after written demand
is presented to the Company, against all Expenses (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses) actually and reasonably incurred by Indemnitee or on his/her
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner he/she reasonably believed to
be in or not opposed to the best interests of the Company and, in the case of a
criminal proceeding had no reasonable cause to believe that his/her conduct was
unlawful. No change in applicable law shall have the effect of reducing the
benefits available to Indemnitee hereunder.
Section 3. Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee was, is, or is threatened to be made, a party to, a
witness or other participant in any Proceeding by or in the right of the Company
to procure a judgment in its favor. Pursuant to this Section 3, Indemnitee shall
be indemnified to the fullest extent permitted by applicable law, as soon as
practicable but in any event no later than thirty (30) days after written demand
is presented to the Company, against all Expenses actually and reasonably
incurred by him/her or on his/her behalf in connection with such Proceeding or
any claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he/she reasonably believed to be in or not opposed to the best interests
of the Company. No indemnification for Expenses shall be made under this Section
3 in respect of any claim, issue or matter as to which Indemnitee shall have
been finally adjudged by a court to be liable to the Company, unless and only to
the extent that the courts of Ireland (Courts of Ireland) or any court, in which
the Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is entitled to indemnification. No change in applicable law shall
have the effect of reducing the benefits available to Indemnitee hereunder.
Section 4. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law and to the extent that Indemnitee is


3

--------------------------------------------------------------------------------




a party to (or a participant in) and is successful, on the merits or otherwise,
in any Proceeding or in defense of any claim, issue or matter therein, in whole
or in part, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him/her in connection therewith. If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of the Expenses, the Company shall indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled. For purposes of this
Section 4 and without limitation, the termination of any claim, issue or matter
in such a Proceeding by dismissal, with or without prejudice, shall be deemed to
be a successful result as to such claim, issue or matter.
Section 5. Section 235 of the Companies Act 2014. Notwithstanding anything to
the contrary, the rights of Indemnitee under this Agreement shall only have
effect insofar as they are not contrary to or in violation of the laws of
Ireland, including Section 235 of the Companies Act 2014.
Section 6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of his/her Corporate Status, a
witness or otherwise asked to participate in any Proceeding to which Indemnitee
is not a party, he/she shall be indemnified against all Expenses actually and
reasonably incurred by him/her or on his/her behalf in connection therewith.
Section 7. Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:
(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision in the Articles, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision. In the event that such actual payment is made under any
insurance policy or indemnity provision after the Company has made an indemnity
payment under this Agreement, Indemnitee shall promptly reimburse the Company
for such indemnity in the amount of such payment.; or
(b) for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of shares of the Company within the meaning of
Section 16(b) of the 1934 Act or similar provisions of state statutory law or
common law, or (ii)any reimbursement of the Company by Indemnitee of any bonus
or other incentive-based or equity ¬based compensation or of any profits
realized by Indemnitee from the sale of shares of the Company, as required in
each case under the 1934 Act (including any such reimbursements that arise from
an accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of shares in
violation of Section 306 of the Sarbanes-Oxley Act); or
(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or its directors, officers,
employees or other indemnitees, unless (i) the Board authorized the Proceeding
(or any part of any Proceeding) prior to its initiation, (ii) the Proceeding is
for enforcement of this Agreement (to the extent that Indemnitee prevails), or
(iii) the Company provides the indemnification, in its sole discretion, pursuant
to the powers vested in the Company under applicable law; or
(d) for which the Reviewing Party shall have determined (in a written opinion,
in any case in which the Independent Counsel is involved) that Indemnitee would
not be permitted to be indemnified under applicable law; provided, however,
Indemnitee shall have the right to commence litigation in any court in the
Courts of Ireland having subject matter jurisdiction thereof and in which venue
is proper seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases thereof, and the Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and Indemnitee. If
Indemnitee commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Reviewing Party that Indemnitee is not
entitled to be indemnified under applicable law shall not be binding until a


4

--------------------------------------------------------------------------------




final judicial determination is made (as to which all rights of appeal therefrom
have been exhausted or lapsed) that Indemnitee is not entitled to be so
indemnified under applicable law.


Section 8. Advances of Expenses.
(a) Notwithstanding any provision of this Agreement to the contrary, the Company
shall advance or reimburse, to the extent not prohibited by law, the Expenses
incurred by Indemnitee in connection with any Proceeding (or any part of any
Proceeding) (Advances). Advances shall be made within twenty-one (21) days after
the receipt by the Company of a statement or statements requesting such Advances
from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. Advances shall also include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the Advances claimed. This Section 8 shall not apply to any claim
made by Indemnitee for which indemnity is excluded pursuant to Section 7.
(b) The obligation of the Company to make an advancement of Expenses pursuant to
Section 8(a) shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
such amounts paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Advance until
a final judicial determination is made with respect thereto (as to which all
rights of appeal therefrom have been exhausted or lapsed). Indemnitee’s
undertaking to repay such Advances shall be unsecured and interest-free.
Section 9. Procedure for Notification and Defense of Claim.
(a) Indemnitee shall notify the Company in writing of any matter with respect to
which Indemnitee intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of any written notice, summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses covered under this
Agreement. The written notification to the Company shall include a description
of the nature of the Proceeding, the facts underlying the Proceeding, and
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The failure by Indemnitee to notify the Company
hereunder will not relieve the Company from any liability which it may have to
Indemnitee hereunder or otherwise than under this Agreement, and any delay in so
notifying the Company shall not constitute a waiver by Indemnitee of any rights
under this Agreement. The Secretary of the Company shall, promptly upon receipt
of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.
(b) The Company will be entitled to participate in the Proceeding at its own
expense.
Section 10. Procedure Upon Application for Indemnification.
(a) Upon written request by Indemnitee for indemnification pursuant to Section
9(a), a determination with respect to Indemnitee’s entitlement thereto shall be
made by the Reviewing Party, who shall be: (i) if a Change in Control (other
than a Change in Control which has been approved by a majority of the Board who
were directors immediately prior to such Change in Control) shall have occurred,
Independent Counsel, retained pursuant to Section 10(c); or (ii) if a Change in
Control shall not have occurred, (A) selected by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, or (B) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, Independent Counsel, retained by the Company (who shall make such


5

--------------------------------------------------------------------------------




determination in the form of a written opinion to the Board, a copy of which
shall be delivered to Indemnitee). Indemnitee shall cooperate with the Reviewing
Party, including providing to such person, persons or entity upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination. Any costs or Expenses
(including attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the Reviewing Party shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification).
(b) In the event that Independent Counsel is retained by the Company pursuant to
Section 10(a), written notice of the selection shall be provided promptly to
Indemnitee. Upon the due commencement of any judicial proceeding pursuant to
Section 12(a) of this Agreement, legal counsel shall be discharged and relieved
of any further responsibility in such capacity (subject to the applicable
standards of professional conduct then prevailing).
(c) The Company agrees that if there is a Change in Control of the Company
(other than a Change in Control which has been approved by a majority of the
Board who were directors immediately prior to such Change in Control) then with
respect to all matters thereafter arising concerning the rights of Indemnitee to
indemnity payments and Advances under this Agreement or any other agreement or
the Articles now or hereafter in effect relating to any Proceeding, the Company
shall seek legal advice only from Independent Counsel selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld).
Such Independent Counsel, among other things, shall render its written opinion
to the Company and Indemnitee as to whether and to what extent Indemnitee would
be permitted to be indemnified under applicable law. The Company agrees to pay
the reasonable fees of the Independent Counsel and to indemnify fully such
Independent Counsel against any and all expenses (including attorneys’ fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.
Section 11. Presumptions and Effect of Certain Proceedings.
(a) In making a determination with respect to entitlement to indemnification
hereunder, the Reviewing Party shall, to the fullest extent not prohibited by
law, presume that Indemnitee is entitled to indemnification under this Agreement
if Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and the Company shall, to the fullest extent not
prohibited by law, have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.
(b) Subject to Section 12(d), if the Reviewing Party shall not have made a
determination within sixty (60) days after receipt by the Company of the request
thereof, the requisite determination of entitlement to indemnification shall, to
the fullest extent not prohibited by law, be deemed to have been made and
Indemnitee shall be entitled to such indemnification, absent (i) a misstatement
by Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto; and provided,
further, that the foregoing provisions of this Section 11(b) shall not apply if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 10(a) of this Agreement.
(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) adversely affect the right of Indemnitee to indemnification or create
a presumption that Indemnitee did not meet any particular standard of conduct,
act in good faith and in a manner which he/she reasonably believed to be in or
not opposed to the best interests of the Company or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
his/her conduct was unlawful.


6

--------------------------------------------------------------------------------




(d) Actions of Others. The knowledge and/or actions, or failure to act, of any
director, officer, employee, trustee, agent or fiduciary of the Enterprise shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.


Section 12. Remedies of Indemnitee.
(a) Subject to Section 12(d), in the event that (i) the advancement of Expenses
is not timely made pursuant to Section 8 of this Agreement, (ii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 10(a) of this Agreement within ninety (90) days after receipt by the
Company of the request for indemnification, (iii) the payment of indemnification
is not made pursuant to Section 2 or 3 within thirty (30) days after receipt by
the Company of a written request thereof, or (iv) the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or Proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, Indemnitee shall be entitled to
an adjudication by a court of his/her entitlement to such indemnification or
advancement of Expenses.
(b) Any judicial proceeding commenced pursuant to this Section 12 shall be
conducted in all respects as a de novo trial on the merits and the Company shall
have the burden of proving that Indemnitee is not entitled to indemnification or
advancement of Expenses.
(c) If a determination shall have been made that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 12, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.
(d) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement of Indemnitee to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
Section 13. Non-exclusivity; Insurance; Subrogation; Other Payments.
(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under the Articles, the Companies
Act 2014, any agreement, a vote of shareholders or a resolution of the Board, or
otherwise. To the extent that a change in the Companies Act 2014, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Articles and this Agreement,
it is the intent of the parties hereto that Indemnitee shall, by this Agreement,
enjoy the greater benefits so afforded by such change. To the extent that there
is a conflict or inconsistency between the terms of this Agreement and the
Articles, it is the intent of the parties hereto that Indemnitee shall enjoy the
greater benefits regardless of whether contained herein or in the Articles. No
amendment or alteration of the Articles or any other agreement shall adversely
affect the rights provided to Indemnitee under this Agreement.
(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Enterprise, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of such claim or of the
commencement of a Proceeding, as the case may be, to the insurers in accordance
with the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.


7

--------------------------------------------------------------------------------




(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights. The Company shall payor
reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.
(d) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee, trustee, agent or fiduciary of any Enterprise shall be
reduced by any amount Indemnitee has actually received as indemnification or
advancement of Expenses from such other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other corporation, limited
liability company, partnership, joint venture, trust or other enterprise.
Section 14. Actions of the Company. To the extent that this Agreement
contemplates actions to be taken by the Company, any officer engaging in such
actions shall not be a party to the Proceeding in respect of which
indemnification is sought.
Section 15. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director or an officer of the Company or in
other Corporate Status due to service as a director or an officer of the Company
or (b) one (1) year after the final termination of any Proceeding then pending
in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 12 of this Agreement relating thereto. This Agreement shall
be binding upon the Company and its successors and assigns, and the Company
agrees to assign this Agreement to any purchaser of substantially all of the
assets and to secure the agreement of such purchaser to assume this Agreement.
This Agreement shall inure to the benefit of Indemnitee and his/her heirs,
executors and administrators.
Section 16. Reliance as Safe Harbor. Indemnitee shall be entitled to
indemnification for any action or omission to act undertaken (a) in good faith
reliance upon the records of the Company, including its financial statements, or
upon information, opinions, reports or statements furnished to Indemnitee by the
officers or employees of the Company or any of its subsidiaries in the course of
their duties, or by committees of the Board, or by any other person as to
matters Indemnitee reasonably believes are within such other person’s
professional or expert competence, or (b) on behalf of the Company in
furtherance of the interests of the Company in good faith in reliance upon, and
in accordance with, the advice of legal counsel or accountants, provided such
legal counsel or accountants were selected with reasonable care by or on behalf
of the Company. In addition, the knowledge and/or actions, or failures to act,
of any director, officer, agent or employee of the Company shall not be imputed
to Indemnitee for purposes of determining the right to indemnity hereunder.
Section 17. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, void, illegal or otherwise unenforceable for any reason
whatsoever, by a court of competent jurisdiction: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal, void or otherwise unenforceable) shall not in any way be
affected or impaired thereby and shall remain enforceable to the fullest extent
permitted by law; (b) such provision or provisions shall be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested thereby.
Section 18. Merger. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Articles and
applicable law, and shall not be deemed a substitute thereof, nor to diminish or
abrogate any rights of Indemnitee thereunder.


8

--------------------------------------------------------------------------------




Section 19. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver. In the event
the Company or any of its subsidiaries enters into an indemnification agreement
with another director, officer, employee, trustee, agent or fiduciary of the
Company or any of its subsidiaries containing a term or terms more favorable to
Indemnitee than the terms contained herein (as determined by Indemnitee),
Indemnitee shall be afforded the benefit of such more favorable term or terms
and such more favorable term or terms shall be deemed incorporated by reference
herein as if set forth in full herein. As promptly as practicable following the
execution by the Company or the relevant subsidiary of each indemnity agreement
with any such other director, officer, employee, trustee, agent or fiduciary (i)
the Company shall send a copy of the indemnity agreement to Indemnitee, and (ii)
if requested by Indemnitee, the Company shall prepare, execute and deliver to
Indemnitee an amendment to this Agreement containing such more favorable term or
terms.
Section 20. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail, with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received, for each party, at the
address indicated on the signature page of this Agreement, or at such other
address as each party shall provide to the other party.
Section 21. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of Ireland, without regard to its conflict
of laws and/or rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement may be brought only in the Courts of Ireland and
not in any other federal court in the United States of America or any court in
any other country, (ii) waive any objection to the laying of venue of any such
action or proceeding in the Courts of Ireland, and (iii) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Courts of Ireland has been brought in an improper or inconvenient forum.
Section 22. Period of Limitations. No legal action shall be brought and no cause
of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two (2) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.
Section 23. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Section 24. Headings. The headings contained in this Agreement are inserted for
convenience only and shall not be deemed to affect construction of this
Agreement.


9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.


 
ENDO INTERNATIONAL PLC
 
 
INDEMNITEE
 
 
 
 
 
By:
 
 
By:
 
Name:
Rajiv De Silva
 
Name:
 
Title:
President and CEO
 
Title:
Director
 
 
 
 
 
Address:
First Floor, Minerva House,
 
Address:
 
Simmonscourt Road, Ballsbridge,
 
 
 
 
Dublin 4, Ireland
 
 
 
 
 
 
 
 
 
 
 
 
 



10